Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. Claims 5-6 and 16-20, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/12/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-11 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Shimma (US 2006/001 1361) teaches a power impact tool comprising: a hammer bit (115); a trigger (123) depending from a handgrip (109), the trigger being configured for movement from an OFF position and an ON position; and a sub-switch (127) having an ON position and an OFF position wherein both a main switch 125 and the sub-switch 127 need to be ON positions via 123 and 129, respectively to start a motor 111 wherein figure 5 shows a control circuit in communication with the sub-switch wherein the switch can remain in the unlocked state for a predetermined time period until the user moves it to the locked state.  Di Troia (US 5,553,478) teaches a hand-held compression tool comprising a compression head (14), a drive system (16), an activation trigger (36) depending from a housing (12), the activation trigger being configured for movement from a normal position and an activation position (column 2, lines 59-65); and a hydraulic system pressure switch (38) and a circuitry (52) including a time delay section (64) wherein when the pressure switch is activated via movement of a plunger 39 to activate a switch (41), the circuitry sends a pulse to start the time delay.  However, none of the cited prior art, singly or in combination fairly teach or suggest a trigger activated tool including the control circuit providing a predetermined time period after movement of the electrical reset lockout to the unlocked state during which movement of the activation trigger from the normal position to the activation position activates the electrically activatable device wherein the control circuit in communication with the electrical reset lockout wherein the electrical reset lockout is configured so that electrical reset lockout prevents activation of the electrically activatable device unless the electrical reset lockout is in the unlocked state regardless of whether the activation trigger is in the normal position or the activation position as claimed in combination with other limitations set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 5712726752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN CHOI/Primary Examiner, Art Unit 3724